Citation Nr: 1520981	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  14-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for left knee disability.

5. Entitlement to service connection for a prostate disability, to include prostate cancer due to Agent Orange exposure.

6.  Entitlement to service connection for a psychiatric disability, to include PTSD.

7.  Entitlement to service connection for a heart disability, to include ischemic heart disease due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2015, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Under the Veterans Claims Assistance Act (VCAA), VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83.

The service treatment records (STRs) contain multiple notations regarding the Veteran's knees, including strained left knee and weak right knee.  The Veteran testified during the Board hearing that he injured his knees during service and has had trouble with them ever since.  Hearing Transcript, at 9-10.  As there is evidence of persistent symptoms of bilateral knee disability that may be associated with service, a VA examination is warranted.

In addition, the Veteran has been diagnosed with hypertension.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," of an association between Agent Orange exposure and hypertension, see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), is relevant to the question of whether a VA examination is warranted in connection with a claim for service connection for this disability by a veteran exposed to Agent Orange, and the failure to discuss this finding rendered the Board's reasons or bases inadequate.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  Moreover, the Veteran's blood pressure reading on the October 1970 retirement examination was 132/90, and VA regulations define hypertension as diastolic blood pressure is predominantly 90mm. or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).  The Veteran testified during the Board hearing that he had high blood pressure in and since service.  A VA examination is therefore warranted as to whether the Veteran's hypertension is related to his Agent Orange exposure, blood pressure readings, or anything else in service.

Further, the Veteran has been diagnosed with bilateral hearing loss disability consistent with the applicable regulation, see 38 C.F.R. § 3.385 (2014) on two VA examinations, in October 2010 and April 2011.  The October 2010 VA examiner did not express an opinion as to the etiology of the hearing loss disability.  The April 2011 VA examiner found that, given that the Veteran's hearing was within normal limits at time of last exam in service and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, the Veteran's hearing loss was not likely due to noise exposure in service.  This rationale is inadequate because a lack of hearing loss at separation is not in and of itself a basis for finding a lack of nexus between current hearing loss and service, see Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability); 38 C.F.R. § 3.303(d) (providing for service connection for a disease first diagnosed after service), and the absence of audiometric testing during the year following service does not warrant the conclusion that the hearing loss did not manifest during the one year presumptive period.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  A new VA audiological examination is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, the January 2011 VA genitourinary examiner diagnosed the Veteran with prostate cancer with enlarged prostate.  Prostate cancer is on the list of diseases presumed service connected in veterans exposed to Agent Orange, 38 C.F.R. § 3.309(e), but the basis for the prostate cancer diagnosis in not clear from the examination report.  In addition, the examiner indicated that the claims file was not available for review.  A new VA examination is therefore warranted to determine whether the Veteran has had prostate cancer and, if not, whether his enlarged prostate or any other prostate disorder is related to service.

In addition, the psychologist who performed the February 2011 VA psychiatric examination declined to diagnose either PTSD or another psychiatric disorder but did not review the claims file.  This is relevant because a July 2013 VA treatment note in the Virtual VA file contains a positive PTSD screen and an August 2013 VA treatment notes indicates a history of PTSD.  Moreover, the December 2014 Housebound Status/Aid and Attendance examination report indicated the Veteran experienced loss of memory.  A new VA psychiatric examination to be preceded by claims file review and specific comment on these PTSD diagnoses and indication of whether the Veteran has any other psychiatric disability is therefore warranted.

Finally, in September 2014, the RO denied entitlement to service connection for ischemic heart disease and the Veteran filed a timely notice of disagreement with this decision in December 2014.  As no statement of the case (SOC) has been issued, a remand is warranted to remedy this procedural deficiency.  See 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.  The Board notes that ischemic heart disease is on the list of disease presumed service connected in veterans exposed to Agent Orange if it manifests to a compensable degree at any time after service.  38 C.F.R. §§ 3.307, 3.309(e) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the etiology of any current knee disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current disability of either knee is related to his military service, to include the knee symptoms noted in the STRs.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Schedule the Veteran for a VA examination as to the etiology of his hypertension.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his presumed Agent Orange exposure, blood pressure, or anything else in service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3.  Schedule the Veteran for a VA examination as to the etiology of his bilateral hearing loss disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss disability is related to his military service, to include noise exposure or that a hearing loss disability manifested within a year of separation from service.

A complete rationale should accompany any opinion provided.

The examiner is advised of the following (1) the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion; (2) the absence of evidence of hearing loss in service does not in and of itself reflect a lack of a relationship between current hearing loss disability and service; and (3) the lack of a diagnosis of hearing loss disability within a year of service does not by itself reflect the absence of a manifestation of a hearing loss disability during that time period.

4.  Schedule the Veteran for a VA examination as to the etiology of any current prostate disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether the Veteran has ever had prostate cancer.  Then, as to any other diagnosed prostate disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to his military service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

5.  Schedule the Veteran for a VA examination as to the etiology of any psychiatric disorder.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate all current psychiatric disorders.  In doing so, the examiner should specifically reference the July 2013 positive PTSD screen and other references to PTSD in the VA treatment records.  Then, as to any diagnosed psychiatric disorder, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that such disorder is related to the Veteran's military service, to include whether PTSD, if diagnosed, is related to an in-service stressor.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

6.  Issue a SOC on the issue of entitlement to service connection for a heart disability, to include ischemic heart disease.  Notify the Veteran and his representative that a timely substantive appeal is required to complete an appeal on these issues and afford them an appropriate amount of time to do so.  Thereafter, return this claim to the Board in compliance with the appropriate appellate procedures, if appropriate.

7.  After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral knee disabilities, hypertension, bilateral hearing loss disability, a prostate disability, and a psychiatric disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative  a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




